     Case 3:17-cv-00863-BTM-MDD Document 97 Filed 03/26/19 PageID.1562 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No.: 3:17-cv-863-BTM-MDD
        IBRAHIM NASSER, an individual,
12
        and SERIOUS SCENTS,                      ORDER TO SHOW CAUSE
13                                 Plaintiffs,
14      v.
15
        JULIUS SAMANN LTD. DBA
16      LITTLE TREE DBA CAR-
17      FRESHNER CORPORATION, et
        al.,
18
                                Defendants.
19
20
             The Court orders Plaintiffs to show cause as to why Plaintiff Serious Scents
21
      should not be dismissed as a Plaintiff. Although the docket reflects that Serious
22
      Scents was “terminated” as a Plaintiff on November 29, 2017, the TAC and other
23
      pleadings continue to refer to Serious Scents as a Plaintiff. (See ECF No. 52).
24
             Generally, corporations may not appear pro se. See D-Bean Ltd. P’ship v.
25
      Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a
26
      longstanding rule that corporations and other unincorporated associations must
27
      appear in court through an attorney.”) (internal quotations and alterations
28

                                                 1
                                                                        3:17-cv-863-BTM-MDD
     Case 3:17-cv-00863-BTM-MDD Document 97 Filed 03/26/19 PageID.1563 Page 2 of 3



1     omitted). Courts have held that this rule applies equally to dissolved
2     corporations. See Chanel, Inc. v. Pishon Trading, Inc., No. 11-cv-10281-MWF-
3     CWX, 2013 WL 12123991, at *2 (C.D. Cal. Mar. 12, 2013) (quoting Zen Corp. v.
4     New W. Bus. Dev., No. 03-cv-8837ABC-CTX, 2004 WL 1055279, at *1 (C.D. Cal.
5     May 5, 2004) (“Although the Ninth Circuit has not addressed the issue of whether
6     a dissolved corporation may be represented by one of its former directors and
7     shareholders appearing pro se, courts in other circuits have concluded that such
8     representation is not appropriate.”)). Notwithstanding these rules, Nasser
9     represents both himself and Serious Scents, Inc., a corporation of unspecified
10    form that was allegedly dissolved in April 19, 2017. (See ECF No. 58-1 at 2 n.2).
11          With respect to dissolution, a corporation’s capacity to sue or be sued is
12    governed “by the law under which it was organized.” Fed. R. Civ. P. 17(b)(2).
13    California’s Corporations Code governs, and provides that a dissolved
14    corporation “nevertheless continues to exist for the purpose of winding up its
15    affairs, prosecuting and defending actions by or against it and enabling it to
16    collect and discharge obligations, dispose of and convey its property and collect
17    and divide its assets, but not for the purpose of continuing business except so far
18    as necessary for the winding up thereof.” Cal. Corp. Code. § 2010(a) (emphasis
19    added); see also Penasquitos Inc. v. Superior Court, 812 P.2d 154 (Cal. 1991).
20    In addition, “no action or proceeding to which a corporation is a party abates by
21    the dissolution of the corporation or by reason of proceedings for winding up and
22    dissolution thereof.” Cal. Corp. Code. § 2010(b).
23          A dissolved corporation may sue for injuries arising from predissolution
24    conduct, and be sued for both pre- and postdissolution conduct. See
25    Arunachalam v. Pazuniak, No. CV 15-259-RGA, 2017 WL 3978000, at *9 (D.
26    Del. Sept. 11, 2017) (“The California Code sets no time limit for a dissolved
27    corporation to sue for injuries arising from predissolution conduct by others.”)
28    (citing Greb v. Diamond Int'l Corp., 295 P.3d 353, 355 (Cal. 2013)); City of Rialto

                                               2
                                                                         3:17-cv-863-BTM-MDD
     Case 3:17-cv-00863-BTM-MDD Document 97 Filed 03/26/19 PageID.1564 Page 3 of 3



1     v. U.S. Dep’t of Def., 492 F. Supp. 2d 1193, 1198 (C.D. Cal. 2007)
2     (“Dissolved corporations may be sued for both pre-
3     and postdissolution conduct.”); Race Safe Sys., Inc. v. Indy Racing League, 251
4     F. Supp. 2d 1106, 1108 (N.D.N.Y. 2003) (stating that where states provide “that a
5     dissolved corporation may maintain a suit to collect its assets . . . the corporation
6     will then have the capacity to sue in the federal courts even after dissolution”). It
7     thus appears that the dissolution of Serious Scents does not impede its ability to
8     sue or defend claims regarding pre-dissolution conduct, but the Court requests
9     briefing from the parties on this issue.
10          Plaintiffs Ibrahim Nasser and Serious Scents must show cause by filing a
11    brief by April 18, 2019 stating why Serious Scents should not be dismissed
12    because it is not represented by an attorney and/or is a dissolved corporation.
13          Any other party may respond by April 28, 2019. Briefs should not exceed
14    10 pages.
15          IT IS SO ORDERED.
16
17    Dated: March 26, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                          3:17-cv-863-BTM-MDD
